     Case: 1:17-md-02804 Doc #: 3909 Filed: 08/31/21 1 of 5. PageID #: 535869




                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

 IN RE: NATIONAL PRESCRIPTION                    )   MDL 2804
 OPIATE LITIGATION                               )
                                                 )   Case No. 1:17-MD-2804
 THIS DOCUMENT RELATES TO:                       )
                                                 )   Judge Dan Aaron Polster
 Track Three Cases                               )
                                                 )   OPINION AND ORDER REGARDING
                                                 )   THE EXPERT OPINIONS OF
                                                 )   PROF. DANIEL C. MALONE



       The Pharmacy Defendants move to exclude the opinions and testimony of Prof. Daniel C.

Malone. Doc. 3857. Plaintiffs filed a response in opposition and Defendants filed a reply in

support. Upon careful review of the parties’ briefs and supporting documents, including the expert

report of Prof. Malone, for the reasons stated below, Defendants’ Motion is DENIED, with a minor

exception noted below.

                                         Legal Standard

       The Court hereby incorporates the legal standard set forth in the Court’s Opinion and Order

regarding Track One-A Defendants’ motion to exclude the opinion and testimony of Prof. Meredith

Rosenthal. In re Nat’l Prescription Opiate Litig., No. 1:17-MD-2804, 2019 WL 3934597, at *1–

*5 (N.D. Ohio Aug. 20, 2019) (Doc. 2495 at 1–10).

                                             Analysis

       Daniel C. Malone, M.S., Ph.D., FACMP is a professor of pharmacotherapy at the

University of Utah. He practiced pharmacy for the first several years of his career, and has spent

the last nearly three decades researching ways to use data available to pharmacies to “improve

patient safety.” Malone Rpt. at 1. Until recently, Prof. Malone kept his pharmacist licenses active.
      Case: 1:17-md-02804 Doc #: 3909 Filed: 08/31/21 2 of 5. PageID #: 535870




For the past twenty years, Prof. Malone has designed algorithms and written code, using data

available to pharmacies, to “identify medication-related safety issues.” Id. at 2. Prof. Malone is the

recipient of numerous grants and other funding for his research and has published over 195 peer-

reviewed papers. Altogether, Prof. Malone has nearly four decades of experience using, analyzing,

researching, or otherwise working with various types of data available to pharmacies. 1

         Prof. Malone’s opinions are not highly technical or scientific. He draws upon his

substantial experience to offer straightforward opinions simply about whether it was

technologically feasible for pharmacies to utilize the data they routinely collect, in the usual course

of business, to create warnings or alerts that could assist pharmacists to identify potentially

inappropriate prescriptions. Prof. Malone concludes, based on his experience in the industry, that

it was technologically possible for each of the Pharmacy Defendants to do this. He does not, as

Defendants contend, conclude their specific systems were inadequate or they should have used

one type of system over any other.

         The Defendants assert Prof. Malone’s opinions are inadmissible because he does not use

reliable (or a sufficient number of)2 sources, nor a reliable methodology. Defendants also assert

Prof. Malone’s opinions will not be helpful to the factfinder. 3 Plaintiffs respond that, “[f]or this



1
 In Prof. Malone’s words, that data includes, “data from pharmacies, pharmacy administrative claims data, prescriber
DEA registration files, electronic health record data, and various healthcare databases including data from insurance
companies and various payers such as Medicare, Department of Veterans Affairs, and Medicaid.” Malone Rpt. at 1–
2.
2
  Defendants also assert Prof. Malone did not review any data specific to the individual Pharmacy Defendants, and
the information he did review was outdated. However, Prof. Malone explains: “The great thing about pharmacy and
pharmaceuticals is that the data fields have largely been standardized across the entire industry for many, many years.
As I indicated in my report, the National Council for Prescription Drug Programs has standardized the submission of
claims data.” Malone Dep. Tr. at 171:6-14. If the Pharmacy Defendants do not use this standardized data, they are
welcome to make that argument at trial; but as it pertains to their Daubert motion, evidence regarding what data the
Defendants actually used or had access to goes to the weight of Prof. Malone’s testimony, not its admissibility.
3
 The Court does not directly address Defendants’ argument that Prof. Malone’s opinions will not be helpful to a jury,
because those arguments are explicitly premised on his opinion’s purported lack of reliability, which the Court rejects.
See Mot. at 11 (Doc. 3857) (“The lack of reliable methodology underlying Malone’s opinion means that it cannot

                                                           2
        Case: 1:17-md-02804 Doc #: 3909 Filed: 08/31/21 3 of 5. PageID #: 535871




kind of testimony, application of the expert’s knowledge and experience is, itself, a reliable

methodology for which the expert’s background and experience provide sufficient indicia of

reliability.” Response at 7 (citing Kumho Tire Co. v. Carmichael, 526 U.S. 137, 150 (1999)).

           The Court agrees with Plaintiffs. Where non-scientific expert testimony is involved, “the

relevant reliability concerns may focus upon personal knowledge or experience.” First Tennessee

Bank Nat. Ass’n v. Barreto, 268 F.3d 319, 335 (6th Cir. 2001) (citing Kumho, 526 U.S. at 150).

Prof. Malone inarguably has the requisite personal knowledge and experience to offer his

opinions.4

           The Pharmacy Defendants’ concerns might be more persuasive if Prof. Malone had

purported to evaluate each of their systems for legal adequacy or some system-specific capability.

However, Prof. Malone’s expert report does not draw such specific conclusions. 5 Moreover,

Plaintiffs expressly state in their response that “Prof. Malone is not providing any opinions on the

exact specifications for what would constitute inappropriate opioid use.” Opp. at 14. Accordingly,

“Prof. Malone can reliably testify about the feasibility of Defendants using this data to alert their

pharmacists about potentially inappropriate opioid prescriptions.” Id. at 13 (emphasis added).




possibly be helpful to the jury in resolving this matter.”). As outlined briefly below, however, the Court believes Prof.
Malone’s opinions and testimony will benefit the jury.
4
    Defendants do not argue Prof. Malone is not qualified.
5
  For example, Prof. Malone does not opine on whether any Defendant’s system was legally sufficient. Nor does he
test any Defendant’s systems against a standard. Nor does he define a standard against which to test them. Prof. Malone
simply opines, based on his considerable experience and knowledge of the data available to the Defendants, that it
would be possible to have a system that could alert a pharmacist of potentially suspicious or inappropriate
prescriptions. See Malone Rpt. at 2–3. He further, and expressly, does not opine on what constitutes a suspicious
prescription or an excessive use of opioids. See Malone Dep. Tr. at 171:6-14 (“Determining, you know, the decision
point what is an excessive use of opioids, that is correct, that is not my area of expertise. My area of expertise is
creating algorithms that can identify potential problems and assessing those algorithms and using the data that is
available to me to help contextualize or make that information useful to the person having to make a decision based
on that information.”).

                                                             3
     Case: 1:17-md-02804 Doc #: 3909 Filed: 08/31/21 4 of 5. PageID #: 535872




        As summarized above, Prof. Malone’s opinions are relatively benign. Plaintiffs, in their

response, and Prof. Malone, at his deposition, draw the Court’s attention to a 2013 article by CVS

employees describing a system similar to what Prof. Malone describes as possible. 6 Admittedly,

testimony on the feasibility of creating a system that demonstrably already exists might be, by

itself, of limited value to the fact finder. However, the Court concludes Prof. Malone’s ability to

explain the technology behind such a system will nevertheless be helpful to the fact finder, and on

that point, Prof. Malone is eminently qualified. See Fed. R. Evid. 702, 2000 advisory committee

notes (“[I]t might also be important in some cases for an expert to educate the factfinder about

general principles, without ever attempting to apply these principles to the specific facts of the

case.”). Thus, the Court determines that Prof. Malone’s opinions are reliable and will be helpful to

the jury.

        There is one caveat to the Court’s opinion. Defendants draw the Court’s attention to Prof.

Malone’s conclusion that “pharmacy chain organizations created, purchased, or aggregated data

that could have been used to reduce the inappropriate use of opiates and other medications.”

Malone Rpt. at 7 (emphasis added). This conclusion goes a step beyond Prof. Malone’s admitted

area of expertise. See Malone Dep. Tr. at 171:6-8 (“Determining . . . the decision point what is an

excessive use of opioids . . . is not my area of expertise.”) (emphasis added). The identified

conclusion assumes that the warnings or alerts Prof. Malone believes are feasible would have

reduced opioid use in Plaintiffs’ populations. Such a conclusion is beyond the scope of Prof.

Malone’s expertise. To the extent Plaintiffs attempt to elicit testimony from Prof. Malone

regarding the effectiveness of the warnings he concludes are feasible, the Court will sustain an


6
  See Opp. Ex. 4 at 3, Betses M., Brennan T., “Abusive Prescribing of Controlled Substances—A Pharmacy View.”
N Engl J Med. 2013; 369: 989-991 (“At CVS, we recently instituted a program of analysis and actions to limit
inappropriate prescribing. Our program was intended to identify and take action against physicians and other
prescribers who exhibited extreme patterns of use of “high-risk drugs” relative to other prescribers.”).

                                                     4
     Case: 1:17-md-02804 Doc #: 3909 Filed: 08/31/21 5 of 5. PageID #: 535873




objection to such testimony as outside Prof. Malone’s expertise. In other words, Prof. Malone can

opine that the Pharmacy Defendants’ could have created systems to mine data and alert their

pharmacists about potentially inappropriate opioid prescriptions; but he cannot opine these alerts

would have led to a reduction of inappropriate use of opioids.

       Accordingly, the Pharmacy Defendants’ motion to exclude the opinions and testimony of

Prof. Daniel C. Malone. (Doc. 3857) is DENIED.

               IT IS SO ORDERED.



                                                 /s/ Dan Aaron Polster August 31, 2001
                                                 DAN AARON POLSTER
                                                 UNITED STATES DISTRICT JUDGE




                                                5
